DETAILED ACTION

Applicant is requested to note that the Examiner for this application has changed. Future correspondence should be directed to Joseph Miano, Art Unit 1632, whose contact information can be found below.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Claims
Claims 1-14, 17-23, 25-27, and 29-37 are pending.
Claims 1-2, and 17 are newly amended.
Claims 1-14, 17-23, 25-27, and 29-37 are under examination on their merits.

Information Disclosure Statements
The Information Disclosure Statement on 06/07/2022 has been received and considered. 

Withdrawn Objections & Rejections
	The objections and rejections presented herein represent the full set of objections and rejections currently pending in the application. Any objection or rejections not specifically reiterated are hereby withdrawn. Prior objections have been addressed by amendment. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
 
Claim(s) 1-3, 6-8, 13-14, 18-23, 25, 29-37 is/are rejected under 35 U.S.C. 103 as being unpatentable over Reisner et al. (US 20140356335 A1, 2014, previously cited 10/26/2021, on IDS 12/06/2018, hereafter “Reisner”) in view of Daniele et al. (Blood Transfusion, 2012, previously cited 10/26/2021, hereafter “Daniele”), Zuo et al. (Nature, 2015, hereafter “Zuo”), Surratt et al. (American Journal of Respiratory and Critical Care Medicine, 2003, hereafter, “Surratt”), Fang et al. (Pediatric Transplantation, 2008, hereafter “Fang”), Pham et al. (American Journal of Respiratory Critical Care Medicine, previously cited 10/26/2021, hereafter “Pham”), and Scalea et al. (Frontiers in Immunology, 2016, previously cited 10/26/2021, hereafter “Scalea”).

Regarding claims 1-2, 25, and 36-37 Reisner teaches a method of treating a pulmonary disorder or injury in a subject in need thereof, the method comprising administering to the subject a therapeutically effective amount of an isolated population of cell suspension from a mammalian fetal pulmonary tissue, thereby treating the pulmonary disorder or injury (claims 1 and 28; Abstract; Specification page 19-23, example 2). Additionally, Reisner teaches that these tissues can be progenitor cells selected from epithelial cells, mesenchymal progenitor cells, or endothelial cells (paragraph [020]).
Furthermore, Reisner teaches that a cell population of embryonic lung tissue can be used for repair of injured/diseased lungs and this repair can be effectuated using a suspension of such a cell population (Specification page 6, paragraphs 0097-0098), where the cell suspension comprises cells that are syngeneic or non-syngeneic with respect to the subject (Specification page 7, paragraph 0102).
Reisner does not explicitly teach that cells were depleted of T cells.
However, Daniele teaches that graft-versus-host disease (GVHD) is a common complication of allogeneic (which would be “non-syngeneic”) stem cell transplantation and that donor T-cells play a fundamental role in the immunological attack on host tissues in both acute and chronic GVHD (Introduction, paragraphs 01-02), and can manifest as a variety of immune complications such as sclerodermatous skin changes, keratoconjunctivitis, etc. (Introduction, paragraph 04). Daniele further teaches that removal of T-cells from the donor graft (T-cell depletion) offers the possibility of preventing GVHD, and therefore can reduce transplant-related morbidity and mortality (Introduction, paragraph 05-07)). They teach that the probability of acute GVHD after HLA-identical transplantation varied from 25-60% for patients with unmanipulated grafts and 0-35% after T-cell-depleted stem cell transplants (Introduction, paragraph 06). Lastly, Daniele teaches that methods for the depletion of T cells include physical separation techniques (Page 265), immunological techniques (Page 266), and combined immunological/physical methods (Page 267).
Therefore, a person of ordinary skill in the arts would be motivated to modify the method of Reisner and deplete pulmonary tissue cells of T cells because it would likely improve transplant outcomes for non-syngeneic transplants and reduce the probability of GVHD and other immune transplant-related conditions. Furthermore, because Daniele teaches that T cells may be depleted from tissues by a variety of methods, it can be done with predictable results and a reasonable expectation of success.
As above, Reisner explicitly teaches that pulmonary tissues were fetus-derived tissues, not tissues derived from post-natal organisms. However, Reisner also teaches that the potential curative role of stem cell-based therapies has been extensively investigated, and that recent findings suggest that early progenitors derived from adult tissues, including umbilical cord and bone marrow, amongst others, can be used to structurally engraft and differentiate as airways, and alveolar epithelial cells, or as vascular endothelial or intestinal lung cells (paragraph [0004]; paragraph [0096]). Reisner also teaches that these methods can be used to repair or regenerate injured or diseased lungs (paragraph [0004]; paragraph [0096]). Therefore, even though Reisner specifically used fetus-derived pulmonary tissues, Reisner also teaches that it is known in the art that adult (post-natal) tissues can be used for pulmonary therapies as well. 
Additionally, Zuo teaches a method of transplanting adult distal airway stem cells (Abstract, p616; p621, Cloning of TBSC and DASC and in vitro differentiation). Zuo also teaches that these cells expressed epithelial markers (p617, last paragraph column 1 to column 2). Additionally, Zuo teaches that this promoted tissue regeneration in the lungs, and that these cells are an attractive model for cell-based therapies for acute and chronic lung diseases (Abstract, p616; p619, column 2 last paragraph).
Therefore, a person of ordinary skill in the arts would be motivated to modify the method Reisner and use adult pulmonary cells because it has been demonstrated in the art that adult pulmonary cells are effective for use in lung cell transplants, and it would save time and expenses to follow known techniques. Additionally, because it is also known that adult tissues are easier to obtain, both because of raw quantities, and because of ethical concerns, a person of ordinary skill in the arts would be motivated to modify a technique that uses fetal cells, and instead use adult cells, because adult cells would be easier to obtain, which would also save time and expenses. Finally, because Reisner teaches that it is known in the art that adult cells can be used for lung transplants, and because Zuo demonstrates that adult lung pulmonary cells can be effectively transplanted, it could be done with predictable results and a reasonable expectation of success.
Reisner is also silent on whether an effective amount of hematopoietic progenitor cells (HPCs, also called hematopoietic stem cells, or HSCs) were administered as well.
However, Suratt teaches a method whereby allogeneic adult CD34+ HSCs were transplanted into patients (Abstract, p318; Table 1, p319). Suratt also teaches that this resulted in significant rates of epithelial and endothelial chimerism, and suggests that adult human stem cells could play a therapeutic role in treatment of damaged lungs (Abstract, p318). While Suratt does not teach that the HSCs were administered with other cell-types, as taught by Fang, co-transplantation of mesenchymal stem cells (MSCs) with HSCs may enhance engraftment and reduce the risk of graft failure (Abstract, p499).
Therefore, a person of ordinary skill in the arts would be motivated to transplant HPCs in lungs because it would lead to chimerism with pulmonary tissues, and co-transplanted with other cells types, specifically mesenchymal progenitors, because it would enhance engraftment and reduce the risk of graft failure, all of which would lead to better outcomes for patients, and save time and expenses for their treatments. Furthermore, because Surrat and Fang both demonstrate the feasibility of these methods, it could be done with predictable results and a reasonable expectation of success.
Also, while Reisler as suggested by Suratt and Fang teach that HPCs can be co-administered to treat pulmonary disorders, these reference do not specifically teach that the HPCs were obtained from the same donor as the pulmonary cells.
However, Pham teaches a method whereby animals received lung transplants from the same donors as bone marrow (containing HPCs) and demonstrates that this leads to long-term tolerance to lung allografts and mixed chimerism (In Vivo evidence of donor-specific tolerance: long-term acceptance of lung grafts; Table 1; Abstract, p199). Pham also teaches that different organs, and lungs specifically are perceived differently by a recipient’s immune system (p200, column 1, top paragraph).
Therefore, a person of ordinary skill in the arts would be motivated to obtain different cellular populations, for the purpose of administration to treat pulmonary diseases, from the same donor because it would reduce the number of variables perceived as different by a host’s immune system, increasing the likelihood that the administration would be successful, and decrease the likelihood of rejection. Furthermore, because Pham demonstrates the feasibility of using the same donor for transplanted cells or tissues, it could be done with predictable results and a reasonable expectation of success.
Regarding administering an effective amount of HPC to achieve tolerance, Scalea teaches a method comprised of conditioning patients prior to bone marrow transplantation, transplanting bone marrow from a donor (containing HSPCs), and subsequently transplanting an organ from that same donor (Scalea 2016). Scalea also teaches that several groups have demonstrated the successful induction of donor tolerance by establishing donor chimerism through the administration of bone marrow or HSPCs (Scalea 2016). In all cases, the induction of tolerance required that bone marrow or HSPCs be derived from the same individual from which the transplanted tissue or cells was to be obtained (Scalea 2016). Therefore, not only does Scalea teach that induced tolerance is known in the art, but that it is best achieved when co-transplanted tissues or cells come from the same donor.
A person of ordinary skill in the arts would be motivated to induce tolerance because it would decrease the probability of rejection and reduce toxicity caused by chronic immunosuppressive therapies, leading to better outcomes for patients. Furthermore, because it is known in the art that induced tolerance can be achieved it can be done with predictable results and a reasonable expectation of success.
While Reisner as suggested by Daniele, Zuo, Suratt, Fan, Phan, and Scalea do not specifically state that 1 x105 HPCs per Kg body weight and/or 40-100 x 106 pulmonary tissue cells per Kg body weight were administered, or administering a therapeutically effective amount of HPCs up to 14 days prior, up to 7 days prior, it would be prima facie obvious to one of ordinary skill in the art to use routine experimentation to optimize the dose of HPCs and pulmonary tissue cells in suspension and predictably arrive at the claimed concentration. In general, differences in [conditions] will not support the patentability of subject matter encompassed in the prior art unless there is evidence indicating such a [condition] is critical (See MPEP § 2144.05 (II)). The instant specification fails to provide evidence that the claimed concentration is critical to the claimed method. Absent such evidence, it would have been obvious to an artisan of ordinary skill, prior to the effective filing date, to try a finite number of possible concentrations to predictably arrive at the claimed concentration through routine optimization.
Regarding claims 3, 6-8, and 35, Reisner teaches “Depending on the type of cells and the disease or condition to be treated, and in order to facilitate engraftment of the isolated population of fetal pulmonary cells, the method may further advantageously comprise conditioning under sublethal, lethal or supra-lethal conditioning prior to administration of the isolated population of cell suspension” (Specification, p14, paragraph [0216]). Additionally, Reisner teaches that “conditioning a subject using naphthalene induces site-specific ablation of Clara cells……and thus facilitate engraftment of the isolated population of fetal pulmonary cells. To further effectively eliminate residential lung stem cells (which may proliferate rapidly after naphthalene treatment), subjects were further subjected to sublethal TBI (e.g 6 Gy) prior to administration of the isolated population of fetal pulmonary cells” (p14, paragraph [0219]). For clarity of the record, a naphthalene induced lung injury model is widely used in the art to study lung injury/disorders and is known to cause chronic inflammation.
Regarding claims 13-14 and 20, Reisner teaches that an isolated population of cell suspension from mammalian fetal pulmonary tissue is taken from fetal pulmonary tissue at a development stage corresponding to 20-22 weeks of gestation, and that said tissue can be human tissue (Claims 1 and 44). Reisner illustrates “that an isolated cell population suspension, namely at 20-22 weeks of human gestation…can be used to regenerate lung tissue and resume lung functionality upon administration” (Specification, p6, paragraph [0098]), as well as the engraftment of human fetal pulmonary tissue (15-24 weeks of gestation) into the lung tissue of mice (Specification, p6, paragraph [0276]; see also Fig. 18-24).
Regarding claims 18 and 29-33, Reisner teaches the presence of early progenitor cells in human embryonic lung tissue via the staining of cytokeratin 5 (Fig. 2E-2O) and CD34 (Fig. 4). Cytokeratin 5 is a marker for stem and progenitor cell activity, while CD34 is a marker for HPCs. Therefore, by virtue of administering a suspension of pulmonary tissue both pulmonary tissue cells and HPCs are found in the same formulation. Furthermore, Reisner teaches that an isolated population of cell suspension from mammalian fetal pulmonary tissue may comprise a “heterogeneous population of cells” (Claim 5) that could be administered by intravenous or intratracheal delivery (among other methods) (Claims 30 and 31; Specification, p11, paragraph [0170]), and wherein the subject is human (Claim 43).  For clarity of the record, as a definition is not provided in the specification for “de-differentiated cells” the examiner takes this term to indicate any stem or progenitor cells that can differentiate into other cells types.
Regarding claim 19, Reisner is silent on whether pulmonary cells were expanded ex vivo. However, Zuo teaches that isolated DASCs were passaged seven times (p621, Cloning of TBSC and DASC and in vitro differentiation). While Zuo does not specifically teach that the cells were “expanded”, cells naturally increase in number (and therefore “expand”) over passages. To provide context, “passaging” (also called “subculturing” or “splitting”) is a process whereby a fraction of cells from one culture are transferred to a new vessel with fresh media where they can continue to grow and divide. Additionally, while Zuo does not specifically use the term “ex vivo”, since Zuo teaches that the cells were isolated from organisms and cultured, they were therefore cultured ex vivo or “outside the organism”.
A person of ordinary skill in the arts would be motivated to modify the method of Reisner and expand the pulmonary tissue because it would both lead to a greater number of cells that can be used for therapy, reduce the needed number of donor specimen, and therefore save time, expenses, and reduce patient invasion. Furthermore, because Zuo teaches that cells from pulmonary tissues can effectively be expanded, it can be done with predictable results and a reasonable expectation of success.
Regarding claims 21-23, Reisner teaches administering to the subject a therapeutically effective amount of pulmonary tissue cells in suspension to treat a pulmonary disorder or injury (Claims 1 and 28), wherein the amounts ranged from about 0.5 x 106- 10 x 106 cells/kg bodyweight of the patient (Specification, p13, paragraph [0204]). 
Regarding claim 34, Reisner teaches that the method can be used to treat a pulmonary disorder or injury in a subject in need thereof (paragraph, [0011]).
Therefore, the combined teachings of Reisner, Daniele, Zuo, Suratt, Fan, Phan, and Scalea renders the invention unpatentable as claimed.



Claim(s) 4-5, 9-12, 26-27 is/are rejected under 35 U.S.C. 103 as being unpatentable over Reisner in view of Daniele, Zuo, Suratt, Fan, Phan, and Scalea as applied to claim 1-3, 6-8, 13-14, 18-23, 25, 29-37 above, and further in view of Reisner et al. (WO 2013093919 A2, 2013, previously cited 10/26/2021, on IDS 12/06/2018, previously and hereafter referred to as “the ‘919 application”).
Regarding claims 4-5, Reisner, as suggested by Daniele, Zuo, Suratt, Fan, Phan, and Scalea, fails to teach wherein said conditioning protocol comprises reduced intensity conditioning (RIC) (Claim 4), wherein said conditioning protocol comprises at least one of total body irradiation (TBI), total lymphoid irradiation (TLI), partial body irradiation, a chemotherapeutic agent and/or an antibody immunotherapy (Claim 5).
The ‘919 application teaches a method of inducing tolerance in a subject in need of a non-syngeneic cell or tissue graft (Abstract). As part of the disclosed method, the ‘919 application teaches that the combination of T cell depleted bone marrow transplantation, followed by high dose cyclophosphamide after transplantation, allowed hematopoietic stem cell engraftment under reduced intensity conditioning (Page 16, line 28-31; Fig. 5; Claim 1a and 2). The ‘919 application further teaches said reduced intensity conditioning can be non-myeloablative conditioning comprising at least one of TBI, TLI, a chemotherapeutic, and/or an antibody immunotherapy (Claim 1a, 2, 28, 29, 48, 49, 50, 77, 79; Specification page 7, line 10-12; see also Specification page 11, lines 7-16). 
It would have been prima facie obvious for one of ordinary skill in the art, prior to the effective filing date of the claimed invention, to modify the method of Reisner, as suggested by Daniele, Zuo, Suratt, Fan, Phan, and Scalea and condition the subject using a reduced intensity conditioning protocol comprising at least one of TBI, TLI, partial body irradiation, a chemotherapeutic agent, and/or an antibody therapy prior to the transplantation of tissue or HPCs, wherein said tissue or HPCs were depleted of T-cells. They would have been motivated to do so to promote HPC engraftment while preserving host immunity, thus reducing transplant related mortality due to increased immune reconstitution and reduced toxicity associated with conditioning agents (Specification page 2, lines 5-10; see also Specification page 15, lines 24-31). One of ordinary skill would have a reasonable expectation of success as the ‘919 applications teaches a reduced intensity conditioning regimen that resulted in HPC engraftment, wherein the HPCs were depleted of T cells (Page 16, line 28-31; Fig. 5; Claim 1a and 2).
Regarding claims 9-12, Reisner, as suggested by Daniele, Zuo, Suratt, Fan, Phan, and Scalea fails to teach the method of claim 1, further comprising treating the subject with an immunosuppressive agent for up to two weeks following said administering (Claim 9), wherein said immunosuppressive agent comprises cyclophosphamide (Claim 10), wherein said cyclophosphamide is administered in a single dose or in two doses (Claim 11), and wherein each of said two doses comprises a concentration of about 50-150 mg/kg body weight; and/or is administered on day 3 and 4 following said administering (Claim 12).
The ‘919 application teaches that the successful engraftment of mismatched bone marrow occurred following the administration of a high-dose of cyclophosphamide (100 mg/kg) on days +3 and +4 post transplantation (Specification Page 16, line 15-26; Fig. 1A-B; Claim 1a, 34, and 35). 
It would have been prima facie obvious for one of ordinary skill in the art, prior to the effective filing date of the claimed invention, to modify the method of Reisner, as suggested by Daniele, Zuo, Suratt, Fan, Phan, and Scalea with that of the ‘919 application and administer high-dose cyclophosphamide on days +3 and +4 post transplantation. They would have been motivated to do so for the following reasons: A) The disclosed doses and timing of said doses were found to be effective (Fig. 1A and B) B) to allow durable engraftment of mismatched donor HPCs under reduced intensity conditioning (Specification Page 16, lines 23-31) and C) To reduce graft versus host disease and graft rejection without adverse effects on stem cell engraftment (Specification page 2, line 18-25). One of ordinary skill would have a reasonable expectation of success as the 919 application teaches the doses and timing of administration for cyclophosphamide were shown to be effective and result in cell engraftment.
Regarding claims 26-27, Reisner, as suggested by Daniele, Zuo, Suratt, Fan, Phan, and Scalea fails to teach the method of claim 1, wherein said HPCs comprise at least about 1 x 10^6 cells/kg of bodyweight (Claim 26) or 10x 10^6 cells/kg of body weight (Claim 27). 
The ‘919 application teaches a method of inducing donor tolerance via the generation of chimeric tissue in the recipient following the administration of HPCs, wherein said dose of HPCs is 5 x 10^6 cells/kg of body weight (Claim 1) or 5-40 x 10^6 cells/kg of body weight (Claim 4). 
It would have been prima facie obvious for one of ordinary skill in the art, prior to the effective filing date of the claimed invention, to modify the method of Reisner, as suggested by Daniele, Zuo, Suratt, Fan, Phan, and Scalea, with that of the 919 application and administer a dose of HPCs between 1 and 10 x 10^6 cells/kg of bodyweight. They would have been motivated to do so to administer an amount of HPCs effective for the induction of donor tolerance, as taught by the 919 application (Claims 1 and 4). One of ordinary skill in the art would also have been motivated to optimize the dose of HPCs according to a subject’s age, health, and size to improve therapeutic efficacy and improve patient outcomes. One of ordinary skill would have a reasonable expectation of success as the ‘919 application teaches the use of HPCs inducing tolerance (Claims 1 and 4), and establishing an effective dose would therefore require only routine optimization. In general, differences in the concentration or temperature will not support the patentability of subject matter encompassed in the prior art unless there is evidence indicating such a concentration or temperature is critical (See MPEP § 2144.05 (II)). The instant specification fails to provide evidence that the claimed concentration is critical to the claimed method. Absent such evidence, it would have been obvious to an artisan of ordinary skill, prior to the effective filing date, to try a finite number of possible concentrations to predictably arrive at the claimed concentration through routine optimization.
Therefore, the combined teachings off Reisner, Daniele, Zuo, Suratt, Fan, Phan, Scalea, and the ‘919 Application renders the invention unpatentable as claimed.



Claim 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Reisner in view of Daniele, Zuo, Suratt, Fan, Phan, and Scalea as applied to claim 1-3, 6-8, 13-14, 18-23, 25, 29-37 above, and further in view Serrano-Mollar et al. (American Journal of Respiratory and Critical Care Medicine, 2007, hereafter, “Serrano-Mollar”).
Regarding claim 17, Reisner, as suggested by Daniele, Zuo, Suratt, Fan, Phan, and Scalea does not explicitly state that the pulmonary tissue cells comprised differentiated adult pulmonary cells. 
However, Serrano-Mollar teaches a method of transplanting alveolar type II cells in rats with bleomycin-induced lung fibrosis (Rationale, p1261). Serrano-Mollar also teaches that this halted and reversed lung fibrosis (Discussion, p1264). Additionally, Serrano-Mollar teaches that this method could be a promising therapy for the future treatment of fibrotic lung disease (p1267, column 2, last sentence). In regards to differentiated pulmonary cells, the specification specifically lists alveolar type II cells as an example (Specification, p69, lines 16-21).
Therefore, a person of ordinary skill in the arts would be motivated to modify the method of Reisner, as suggested by Daniele, Zuo, Suratt, Fan, Phan, and Scalea, and use differentiated pulmonary cells, such as alveolar type II cells, because transplanting those cells can reverse lung disease states such as fibrosis. Furthermore, because Serrano-Mollar demonstrates that alveolar type II cells can effectively be transplanted, it can be done with predictable results and a reasonable expectation of success.
Therefore, the combined teachings of Reisner, Daniele, Zuo, Suratt, Fan, Phan, Scalea, and Serrano-Mollar renders the invention unpatentable as claimed.




Response to Arguments
	Applicant’s arguments filed on 03/28/2022 have been fully considered but are not found persuasive. The examiner has modified claims rejections for independent claims 1 and 2, and their subsequent dependent claims, under 35 U.S.C. 103 to address new claim limitations. The discussion that follows is in regards to Applicant’s arguments as applicable to the rejection of record that is still cited, at least in part, in the current office action.

Applicant contends that Reisner only teaches the use of fetal pulmonary tissue, and that Reisner teaches away from using post-natal pulmonary cells types because Reisner teaches a window of weeks 20-22 of gestation in which cells were taken (Response p9).

Applicant's arguments filed 03/28/2022 have been fully considered but they are not persuasive.
As above, while Reisner teaches that the method comprising administering to the subject a therapeutically effective amount of an isolated population of cell suspension from a mammalian fetal pulmonary tissue (claims 1 and 28; Abstract; Specification page 19-23, example 2), Reisner also teaches that the potential curative role of stem cell-based therapies has been extensively investigated, and that recent findings suggest that early progenitors derived from adult tissues, including umbilical cord and bone marrow, amongst others, can be used to structurally engraft and differentiate as airways, and alveolar epithelial cells, or as vascular endothelial or intestinal lung cells (paragraph [0004]; paragraph [0096]). Therefore, while Reisner specifically uses fetal pulmonary tissues, Reisner acknowledges that it is known in the art that non-fetal tissues may be used for a similar purpose.
Furthermore, while Reiser acknowledges the use of post-natal pulmonary tissues in the art, also as above, Zuo specifically teaches a method of transplanting adult distal airway stem cells (Abstract, p616; p621, Cloning of TBSC and DASC and in vitro differentiation), and further teaches their suitability as a cell-based therapeutic model for treating acute and chronic lung diseases (Abstract, p616; p619, column 2 last paragraph).
In regards to the window of weeks 20-22 of gestation in which cells were taken, this does not constitute teaching away from using other cells because Reisner does not teach that other cells are unsuitable, but only suggests that cells taken from weeks 20-22 of gestation are ideal because they exhibit “the highest levels of putative lung precursors (including epithelial endothelial, and mesenchymal progenitor cells) compared to tissues harvested at earlier or later gestational time points” (paragraph [0099]). Therefore, Reisner teaches that cells at this time were desirable, not because of qualitative differences that would make other cells unsuitable, but because this is the time were the greatest quantity of these cells can be obtained. 
Furthermore, while these cells may be the most desirable, there are practical reasons a person of ordinary skill in the art would choose other cell types. For example, obtaining embryonic cells can be challenging because of limited quantities and ethical considerations. Therefore, a person of ordinary skill in the arts would be motivated to look to use other cell types – in this case post-natal cells – because they are easier to obtain and pose fewer ethical considerations, and expect predictable results and a reasonable expectation of success because, as above, both Reisner and Zuo teach that post-natal pulmonary cells can be used for lung therapies.

Applicant contends that Anversa teaches a specific population of c-kit positive stem cells, not a pure population of cells, and is silent with regards to regard to pulmonary tissue cells in suspension, to depletion of T cells therefrom, or to use of the same with hematopoietic cells. Applicant further contends that Anversa teaches away from using pulmonary cells comprising epithelial, mesenchymal, or endothelial cells (Response, p9-10).

Applicant’s arguments with respect the teachings of Anversa in the action on 10/26/2021 have been considered but are moot because the claims have been amended, and there are new grounds for rejection of these amended claims which does not rely on the teachings of Anversa.

Applicant contends that the teachings of Pham or Sykes does not apply because Pham and Sykes teach the use of solid organs, not cells in suspension, and it would not have been obvious to a person of ordinary skill in the arts to modify a method that uses cell suspension with teachings that use solid organs.

Applicant’s arguments with respect to the teachings of Sykes in the action on 10/26/2021 have been considered but are moot because the claims have been amended, and there are new grounds for rejection of these amended claim which does not rely on Sykes.
In regards to the teachings of Pham, applicant's arguments filed 03/28/2022 have been fully considered but they are not persuasive.
As detailed above, Pham is not relied up to teach a cell suspension, but to provide motivation for using different cell types from the same donor specifically. Even if Pham uses lung tissues, a person of ordinary skill in the arts would recognize that the principal is the same – that reducing the number of donor sources would also reduce the likelihood of an adverse immunological reaction by the host, thereby increasing the likelihood of a successful transplant.

Applicant contends that Daniele cannot be used because Daniele merely teaches that depletion of T cells reduces the risk of GVHD stem cell transplantation, and that Daniele is completely silent with regard to pulmonary tissue cells in suspension, to depletion of T cells therefrom, or to use of the same with hematopoietic cells (Response, p11).

Applicant's arguments filed 03/28/2022 have been fully considered but they are not persuasive.
Daniele is not relied upon teach depletion of pulmonary cells or hematopoietic cells in suspension, but to provide motivation for depleting T cells in a pulmonary treatment method specifically. A person of ordinary skill would be motivated to deplete T cells because it would likely improve transplant outcomes for non-syngeneic transplants and reduce the probability of GVHD and other immune transplant-related conditions.

Applicant contends that the combination of Reisner, Anversa, Pham, Sykes, Daniele, and Chen is improper because it relies on improper hindsight (Response, p12).

Applicant’s arguments with respect to claim(s) 1-14, 17-23, and 25-37 in the action on 10/26/2021 have been considered but are moot because the claims have been amended, and there are new grounds for rejection of these amended claims.
However, in regards to allegations of hindsight reasoning, generally, it must be recognized that any judgment on obviousness is in a sense necessarily a reconstruction based upon hindsight reasoning. But so long as it takes into account only knowledge which was within the level of ordinary skill at the time the claimed invention was made, and does not include knowledge gleaned only from the applicant's disclosure, such a reconstruction is proper.  See In re McLaughlin, 443 F.2d 1392, 170 USPQ 209 (CCPA 1971).

Applicant contends that the ‘919 Application cannot be used because while the ‘919 Application relates to T cell depleted HPCs it is silent with regard to pulmonary tissue cells in suspension, to depletion of T cells therefrom, or to use of the same with hematopoietic cells (Response, p13-14).

Applicant's arguments filed 03/28/2022 have been fully considered but they are not persuasive.
The ‘919 Application is not relied up on to teach pulmonary tissue cells in suspension, to depletion of T cells therefrom, or to use of the same with hematopoietic cells, but to provide a motivation to modify the method of Reisner, as suggested by Daniele, Zuo, Suratt, Fan, Phan, and Scalea, and induce tolerance in a subject in need of a non-syngeneic cell or tissue graft. A person of ordinary skill in the arts would be motivated to induce tolerance in a subject because it would reduce both transplant related mortality due to increased immune reconstitution and toxicity associated with conditioning agents which would lead to better outcomes for patients.

Applicant contends that the combined teachings of Pham, Reisner, Sykes, Anversa, and Daniele fails to teach the administering to a subject a non-syngeneic pulmonary tissue cells in suspension that are depleted of T cells and obtained from a postnatal organism, with a pulmonary disorder or injury, wherein the effective amount of HPCs comprise at least 1 x105 HPCs per Kg body weight, wherein said HPCs were administered up to 14 days prior (Response, p14).

Applicant’s arguments with respect to claim(s) 1-14, 17-23, and 25-37 in the action on 10/26/2021 have been considered but are moot because the claims have been amended, and there are new grounds for rejection of these amended claims.
However, it is also noted that no specific argument has been made to the insufficiency of the analysis in the office action on 10/26/2021, only a statement that Applicant disagrees with that analysis.

Conclusion
No claims are allowed.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSEPH PAUL MIANO whose telephone number is (571)272-0341. The examiner can normally be reached Mon-Fri from 8:30am to 5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Paras can be reached on 571-272-8300. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JOSEPH PAUL MIANO/Examiner, Art Unit 1632                                                                                                                                                                                                        
/LAURA SCHUBERG/Primary Examiner, Art Unit 1632